DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The phrase “active motion anti-fatigue mat” is not explicitly defined by the specification/disclosure, but will be considered met by any device that allows for a person or object to “stand” thereon and provides some sort of motion/deformation/flexing/bending in response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 & 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the term “the arrangement” does not have a proper antecedent basis.
Regarding claim 8, the terms “the user” and “the periphery” do not have a proper antecedent bases.
Regarding claims 9-10, it is unclear if the phrase “is usable with a balance-board” intends to physically claim the balance board in combination with the anti-fatigue mat or is merely an intended use. Claim 10 only further confuses this limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 11, “the flexibility” does not have a proper antecedent basis.
Therefore, the claim limitations will be considered met if a mat can either is usable with a balance board as claimed or is used with a balance board as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8, & 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stöhr (U.S. Pub. No. 2012/0216430 A1) (hereinafter “Stöhr”) or, in the alternative, claims 1-2, 5-6, 8, & 11-12 are rejected under 35 U.S.C. 103 as obvious over Stöhr in view of either Lalvani et al. (U.S. Pub. No. 2007/0122590 A1) (hereinafter “Lalvani”) OR Tesch (U.S. Patent No. 3,655,501) (hereinafter “Tesch”).
Regarding claims 1-2, 5, 8, and 11-12, Stöhr teaches flexible foot support comprising a shoe sole with a footbed intended to flexibly hold a foot in a freely suspended manner (anti-fatigue mat), wherein the support comprises a flat structure (platform) (All Figs. [4]) of any material type comprising breakthroughs or pores [0006], wherein the flat structure can be differently layered (changing thickness) and/or composed of different materials to provide different strength or extension properties (variable flexibility) [0007, 0013], wherein the flat structure is supported by a frame (base) (All Figs. [2/3]) that projects from the periphery of the platform and provides a space for the flat structure to flex/conform to the shape of the foot [0005], deforming into the space above the walking sole (All Figs. [7]), wherein it is inherent to the walking sole or would have been obvious to one of ordinary skill in the art at the time of invention to provide a walking sole with as a slip-resistant layer as that is a feature well-known in the industry.
In the event that the breakthroughs do not constitute slits as claimed:
Lalvani teaches a method of providing a flexible sheet material of any type providing slits in multiple directions such that it can expand/deform in multiple directions [0005], such as a surface conforming to a foot [0110].
	OR
Tesch teaches a flexible material comprising slits in one or multiple directions such that expansion/deformation is possible while also allowing for air permeability/breathability, wherein various possibilities exist for the application thereof for any product requiring expansion/extension and resiliency, only previously achieved by providing an inherently resilient carrier and/or air holes (col. 2, lines 50-61 & col. 4, lines 43-60).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the resilient and breathable carrier as a flat structure comprising a plurality of slits in multiple directions for the deformation of the flat structure. One of ordinary skill in the art would have been motivated to provide any flat structure with the ability to deform/conform to the surface of a foot [Lalvani] OR a simultaneously breathable and flexible material of any desired type without regarding to its inherent resiliency or material waste [Tesch].
Further regarding claim 5, the cutting of the slits via laser is considered a product-by-process type limitation, wherein absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  
Regarding claim 6, the slits of Lalvani and Tesch as made obvious and motivated above both teach to comprise differing patterns as required by the flexibility needs of the sheet material.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stöhr in view of Lalvani or Tesch, as applied to claim 1 above, in view of McLinden (U.S. Pub. No. 2012/0180337 A1) (hereinafter “McLinden”).
Regarding claim 4, Stöhr teaches that the flat structure is formed from leather, foils, or textiles [0007], but is not limited, especially in view of Lalvani or Tesch.
McLinden teaches a footbed comprising a liner having an upper layer of a wood felt blend capable of absorbing and dissipating moisture [0020] preventing slippage of the foot [0004, 0027].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a natural wool felt blend as claimed. One of ordinary skill would have been motivated to provide a material used for the same purpose and also prevents slippage due to sweating/perspiration.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stöhr in view of Lalvani or Tesch, as applied to claim 1 above, in view of Hong (WO 2004/043185 A1) (hereinafter “Hong”).
Regarding claim 7, Stöhr does not teach an acupressure patch.
Hong teaches an acupressure footbed, wherein the sole/insole comprises protrusions (patch) of acupressure points (pg. 16).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the foot contacting surface with acupressure patches. One of ordinary skill would have been motivated to provide potential health benefits associated with acupressure points on the foot.

Claims 1, 3-6, & 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abrahams (U.S. Pub. No. 2016/0214344 A1) (hereinafter “Abrahams”), in the alternative, under 35 U.S.C. 103 as obvious over Abrahams in view of Brantingham et al. (U.S. Patent No. 3,434,715) (hereinafter “Brantingham”), or vice-versa.
Regarding claims 1, 3-6, and 11-12, Abrahams teaches a covering for a mat comprising a semi-flexible material such as recycled rubber [0028], wherein the cover comprises a plurality of slits such that the semi-flexible cover (platform) bends out of plane upon the downward force of an object or human body part (such as a foot) preventing it from slipping [0004, 0025, 0046-0047], wherein the slits may be varied in size and shape (inherently altering degree of flex/flexibility) [0040], wherein a second compressible layer below the first optionally having an a plurality of cut-outs  that allows flexion/deformation of the overlying layer into the spaces of the cut-out pattern [0032, 0037, 0040].
In the event that Abrahams does not teach the active motion anti-fatigue mat and base/frame: Brantingham teaches an active motion anti-fatigue mat for standing or walking (col. 1, lines 10-72) comprising a flexible rubber mat layer (platform) (Figs. 5-8 [20/20’]) that may be flat or may have protrusions thereon and a compressibly resilient having a border (frame/base) and a plurality of ribs defining a plurality of recesses that are open to the bottom (Figs. 5-6) or closed by a lower surface (Figs. 7-8), wherein the mat is deflected/flexed/bent into the recess that allows the foot to maintain a slightly flexed position in respect to the general plane of the floor (col. 2, lines 13-53 & col. 5, lines 8-18).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the nonslip mat layer with a underlying layer comprising resilient/compressible border and ribs defining a plurality of recesses such that the top layer flexes based on the underlying pattern thickness and layout. One of ordinary skill in the art would have been motivated to provide a mat with the ability to circumvent the foot remaining in contact with a flat floor surface and increased exercise/relaxation of leg muscles.
Alternatively, it would have been obvious to provide a flat or substantially flat surface of Brantingham with a non-slip slit configuration of Abrahams. One of ordinary skill in the art would have been motivated to increase prevention of slipping while using the mat device.
Further regarding claim 5, the cutting of the slits via laser is considered a product-by-process type limitation, wherein absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Abrahams, optionally in view of Brantingham, as applied to claim 1 above, optionally in view of Vasishth (U.S. Pub. No. 2004/0250346 A1) (hereinafter “Vasishth”) OR Legare (U.S. Pub. No. 2013/0269112 A1) (hereinafter “Legare”).
Regarding claim 2, in the event that the material of the underlying layer of Abrahams or Abrahams/Brantingham is not inherently or obviously slip resistant:
Vasishth teaches a mat comprising an upper layer of fabric that has anti-slip properties [0018] and an underlying foam layer that is slip resistant or additionally comprises grooves that form pincers that flex and grip the floor, aiding in slip resistance at the lower surface [0019].
	OR
Legare teaches an anti-fatigue support mat [0003] for standing comprising known non-slip means provided on an upper surface [0004] and nonslip means also provided on the lower surface [0006].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a non-slip layer also on the lower surface. One of ordinary skill in the art would have been motivated to provide an anti-slip layer at both surfaces of the mat.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abrahams, optionally in view of Brantingham, as applied to claim 1 above, in view of Starzhynskaya (U.S. Pub. No. 2016/0287472 A1) (hereinafter “Starzhynskaya”) OR Chieh-Jen (GB 2575470 A) (hereinafter “Chieh-Jen”).
Regarding claim 7, neither Abraham nor Abraham/Brantingham teach a patch of acupressure.
Starzhynskaya teaches a pattern that applies non-slip and/or acupressure properties to a [0010].
	OR
Chieh-Jen teaches an anti-fatigue floor mat further comprising a rolling massage element to relieve body pressure for simultaneous multi-acupoint stimulation.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an acupressure patch to a mat. One of ordinary skill in the art would have been motivated to provide acupressure properties in addition to non-slip properties [Starzhynskaya] or simultaneous multi-acupoint stimulation [Chieh-Jen].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abrahams, optionally in view of Brantingham, as applied to claim 1 above, in view of Feeley et al. (U.S. Pub. No. 2016/0174745 A1) (hereinafter “Feeley”).
Regarding claim 8, the platform does not comprise a plurality of side protrusions configured to receive the foot or other body portion.
Feeley teaches an anti-fatigue mat comprising at least one non-planar terrain feature that demonstrates placement of the user’s feet reminding them to adopt multiple poses to prevent fatigue [0006-0015].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a plurality of side protrusions projecting from the periphery of the upper layer. One of ordinary skill in the art would have been motivated to remain the user to maintain differing postures, preventing fatigue.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahams, optionally in view of Brantingham, as applied to claim 1 above, optionally in view of Heath et al. (U.S. Pub. No. 2015/0351573 A1) (hereinafter “Heath”).
Regarding claims 9-10, the non-slip mat of Abrahams or Abrahams/Brantingham comprises the ability to be used with any object including a balance-board.
Alternatively, Heath teaches a balance-board comprising bottom member that is bulged in the center and thin at both ends [0027-0028, Figs. 4-5], wherein the bottom member would be placed into contact with a padded mat to prevent damage to the floor below [0010, 0046].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to provide a padded mat intended for standing that prevents slipping/sliding and damage to the floor below.

Claims 1, 3, 5-6, & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brantingham et al. (U.S. Patent No. 3,434,715) (hereinafter “Brantingham”) in view of Lalvani et al. (U.S. Pub. No. 2007/0122590 A1) (hereinafter “Lalvani”) OR Davidson (U.S. Patent No. 4,619,055) (hereinafter “Davidson”) and Tesch (U.S. Patent No. 3,655,501) (hereinafter “Tesch”).
Brantingham teaches an active motion anti-fatigue mat for standing or walking (col. 1, lines 10-72) comprising a flexible rubber mat layer (platform) (Figs. 5-8 [20/20’]) that may be flat or may have protrusions thereon and a compressibly resilient having a border (frame/base) and a plurality of ribs defining a plurality of recesses that are open to the bottom (Figs. 5-6) or closed by a lower surface (Figs. 7-8), wherein the mat is deflected/flexed/bent into the recess that allows the foot to maintain a slightly flexed position in respect to the general plane of the floor (col. 2, lines 13-53 & col. 5, lines 8-18).
Lalvani teaches a method of providing a flexible sheet material of any type providing slits in multiple directions such that it can expand/deform in multiple directions [0005], such as a surface conforming to a foot [0110].
	OR
Davidson teaches a mat for anti-fatigue purposes (col. 1, lines 9-46), wherein the mat comprises one or more compressible/conformable upper layers having a plurality of holes thereto leading to recesses/bellows defined by a plurality of compressible ribs such that air may circulate and/or be pumped through the mat structure (col. 2, lines 26-29 & col. 4, lines 49-68).
Tesch teaches a flexible material comprising slits in one or multiple directions such that expansion/deformation is possible while also allowing for air permeability/breathability, wherein various possibilities exist for the application thereof for any product requiring expansion/extension and resiliency, only previously achieved by providing an inherently resilient carrier and/or air holes (col. 2, lines 50-61 & col. 4, lines 43-60).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the resilient and breathable carrier as a flat structure comprising a plurality of slits in multiple directions for the deformation of the flat structure. One of ordinary skill in the art would have been motivated to provide any flat structure with the ability to deform/conform to the surface of a foot [Lalvani] OR a simultaneously breathable and flexible material of any desired type without regarding to its inherent resiliency or material waste due to hole perforation [Tesch].
Further regarding claim 5, the cutting of the slits via laser is considered a product-by-process type limitation, wherein absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  
Regarding claim 6, the slits of Lalvani and Tesch as made obvious and motivated above both teach to comprise differing patterns as required by the flexibility needs of the sheet material.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brantingham in view of Lalvani or Davidson/Tesch, as applied to claim 1 above, optionally further in view of Tseng (U.S. Pub. No. 2018/0071132 A1) (hereinafter “Tseng”).
Regarding claim 2, in the event that the material of the underlying layer of Brantingham/Lalvani or Brantingham/Davidson/Tesch is not inherently or obviously slip resistant:
Tseng teaches a mat structure that deforms in an uneven manner in response to the user placing their foot thereon [0024], wherein the lowest layer comprises an anti-skid material layer [0008, 0021].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to provide an anti-skid layer to the bottom surface of an uneven mat layer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brantingham in view of Lalvani or Davidson/Tesch, as applied to claim 1 above, further in view of McLinden (U.S. Pub. No. 2012/0180337 A1) (hereinafter “McLinden”) OR Weih (U.S. Pub. No. 2018/0368604 A1) (hereinafter “Weih”).
Regarding claim 4, neither Brantingham/Lalvani nor Brantingham/Davidson/Tesch teach the top layer to comprise a natural wool felt blend or recycled rubber. Davidson teaches the top layer above the compressible foam rubber layer is moisture absorbent (col. 5, lines 48-51) and that it is also relevant as a shoe insole.
McLinden teaches a footbed comprising a liner having an upper layer of a wood felt blend capable of absorbing and dissipating moisture [0020] preventing slippage of the foot [0004, 0027].
	OR
Weih teaches an anti-fatigue mat comprising recycled rubber beneficial for environmental purposes and to meet a long felt need [0004-0005, 0043].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the flexible rubber layer with a top layer comprising a natural wool felt blend and/or as a recycled rubber. One of ordinary skill in the art would have been motivated to provide the abilities of moisture absorption and dissipation preventing slippage of the foot [Davidson/McLinden] OR to prevent waste rubber from being disposed in a landfill [Weih].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brantingham in view of Lalvani or Davidson/Tesch, as applied to claim 1 above, further in view of Chieh-Jen (GB 2575470 A) (hereinafter “Chieh-Jen”).
Regarding claim 7, neither Brantingham/Lalvani nor Brantingham/Davidson/Tesch teach an acupressure patch.
Chieh-Jen teaches an anti-fatigue floor mat further comprising a rolling massage element to relieve body pressure for simultaneous multi-acupoint stimulation.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide an acupressure patch to an anti-fatigue mat. One of ordinary skill in the art would have been motivated to provide simultaneous multi-acupoint stimulation [Chieh-Jen].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brantingham in view of Lalvani or Davidson/Tesch, as applied to claim 1 above, further in view of Weih (U.S. Pub. No. 2018/0368604 A1) (hereinafter “Weih”).
Regarding claim 8, neither Brantingham/Lalvani nor Brantingham/Davidson/Tesch teach a plurality of side protrusions as claimed.
Feeley teaches an anti-fatigue mat comprising at least one non-planar terrain feature that demonstrates placement of the user’s feet reminding them to adopt multiple poses to prevent fatigue [0006-0015].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a plurality of side protrusions projecting from the periphery of the upper layer. One of ordinary skill in the art would have been motivated to remain the user to maintain differing postures, preventing fatigue.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brantingham in view of Lalvani or Davidson/Tesch, as applied to claim 1 above, further in view of Heath et al. (U.S. Pub. No. 2015/0351573 A1) (hereinafter “Heath”).
Regarding claims 9-10, the mat of Brantingham/Lalvani or Brantingham/Davidson/Tesch comprises the ability to be used with any object including a balance-board.
Alternatively, Heath teaches a balance-board comprising bottom member that is bulged in the center and thin at both ends [0027-0028, Figs. 4-5], wherein the bottom member would be placed into contact with a padded mat to prevent damage to the floor below [0010, 0046].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to provide a padded mat intended for standing that prevents slipping/sliding and damage to the floor below.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        September 29th, 2022